United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       April 4, 2017

                                              Before

                         DIANE P. WOOD, Chief Judge

                         RICHARD A. POSNER, Circuit Judge

                         JOEL M. FLAUM, Circuit Judge



No. 15-3034

THOMAS M. JAMES,
                       Plaintiff-Appellant,        Appeal from the United States District
      v.                                           Court for the Southern District of
                                                   Indiana, Indianapolis Division.
LORENZO ELI and NICOLAS P.
VILLANUSTRE,                                       No. 1:13-cv-541-WTL-TAB
                Defendants-Appellees.
                                                   William T. Lawrence,
                                                   Judge.

                                  AMENDED ORDER

       We hereby amend this Court’s order of March 31, 2017, granting the petitions
for panel rehearing as follows:

       Before the Court are petitions for rehearing en banc filed on February 8, 2017, by
Defendants-Appellees Lorenzo Eli and Nicholas P. Villanustre. We construe those
petitions to include requests for panel rehearing. So construed, all members of the
original panel have voted to GRANT panel rehearing.

      In light of this vote, the opinion and judgment issued on January 25, 2017, are
hereby VACATED, and the briefs filed previously by the parties are STRICKEN.

     After reviewing the briefs and the record, we have determined that the Court
would benefit from counseled briefs from the Plaintiff-Appellant. See FED. R. APP. P.
No. 15-3034                                                                    Page 2

34(a)(2)(C). We have also concluded that this case should be set for oral argument.
Accordingly, we will recruit counsel for Thomas M. James. Further orders designating
counsel and setting a schedule for briefing and oral argument will follow.